Title: To George Washington from James Muir and Samuel Hanson, 11 March 1791
From: Muir, James,Hanson, Samuel (of Samuel)
To: Washington, George



Sir.
Alexandria [Va.] 11th March 1791

Majr Washington informed us some time ago that it was your desire to be furnished with a State of the School founded upon your bounty. We should have obeyed your Commands immediately, but for the indisposition of Dr Brown, the other Visitor of the Academy, whose Concurrence we wished in the Communication requested. That Gentleman, however, still Continuing too ill to attend, we have ourselves proceeded to the Examination of

the School; and are happy in reporting that the Pupils acquit themselves very well, and that the plan of teaching appears to us good, and well executed.
The Teacher informs us that many of them attend very irregularly, owing, as he believes, to the necessity their Parents are under of employing them at home to procure fuel; and for other necessary purposes.
To ensure a punctual attendance, the Teacher passed a law, immediately after the foundation of the School, that “any Pupil absenting himself more than one day, without sufficient excuse, to be judged of by the Visitors, or any one of them, may on that account be excluded from said School, by such Visitor or Visitors, till the next meeting of the Trustees, to be then submitted to them to determine finally on every such Case.” This law we have not thought proper to enforce, because the School has never yet been full; and we Conceived that it was intended to operate only when the number of Candidates for Admission should exceed twenty, and when the Continuance of such as should not attend regularly might exclude others who would.
From the subjoined list it would appear that the School is at present full. But we beg leave to explain that Circumstance, by stating that several of the Boys having discovered marks of extraordinary Genius, it was thought proper, at the request of the Rector, to remove them to the other School, where they are taught with out any additional charge. With perfect respect, we are Sir Your most obedt Servants

James Muir
S. Hanson of Saml

